Citation Nr: 1516569	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular condition, to include as due to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The issue of entitlement to service connection for a cardiovascular condition is addressed in the Remand portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A September 2004 rating decision denied service connection for hypertension on the basis that it was not due to the Veteran's military service or any service-connected disability; the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence received since the September 2004 rating decision, when considered together with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for hypertension has not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements were met by an August 2008 letter to the Veteran.  This correspondence advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also informed the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, this letter advised the Veteran of the need to submit new and material evidence to reopen his claim for hypertension and also informed him of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the RO has satisfied the notice requirements with respect to the issue on appeal.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with a May 2004 VA examination to determine the etiology of his hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran; the examiner also provided an opinion as to the etiology of the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486 (2006).

In March 2004, the Veteran filed a claim for disability benefits for, among other things, "diabetes mellitus and secondary conditions."  Throughout the record, the Veteran has contended that his diabetes mellitus and hypertension are related because they were both diagnosed around the same time in 2002, over thirty years after he separated from service.  In a September 2004 rating decision, the RO granted service connection for diabetes mellitus as presumptively due to exposure to Agent Orange.  That same decision denied service connection for hypertension, finding that there was no evidence linking the Veteran's diagnosed hypertension, which was not present in service and was not diagnosed until over thirty years after service, to his service-connected diabetes mellitus.  The Veteran did not appeal that decision and no new and material evidence was submitted within the appeal period.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  Therefore, that decision is final.  Id.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In July 2008, the Veteran requested to reopen his claim for entitlement to service connection for hypertension, and in a May 2009 rating decision, the RO denied the Veteran's claim on the basis that he did not submit new and material evidence.  The fact that the RO determined that new and material evidence was not presented, and denied reopening the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine de novo whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also King v. Brown, 5 Vet. App. 19, 21 (1993).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence). 

The relevant evidence of record at the time of the September 2004 rating decision included the Veteran's service treatment records, June 2003 and November 2003 private medical reports from Dr. A. D., and a May 2004 VA examination and opinion.  Service treatment records do not show any evidence of hypertension during the Veteran's military service.  The June 2003 and November 2003 private medical reports from Dr. A. D. document the Veteran's diagnosis of hypertension, controlled with medication.  The May 2004 VA examination confirmed a diagnosis of hypertension as uncontrolled, not on medication.  The VA examiner indicated that the Veteran's hypertension was not secondary to his diabetes mellitus.

Evidence added to the record subsequent to the September 2004 decision consists of VA medical records dated May 2004 through March 2011, an April 2010 notice of disagreement, and an April 2010 statement from the Veteran.  The Board finds that none of the evidence received subsequent to the September 2004 rating decision is new and material, and accordingly, the Boards is precluded from reopening the Veteran's claim.  See 38 C.F.R. § 3.156(a); see also McGinnis v. Brown, 4 Vet. App. 239 (1993).

The newly submitted VA medical records show nothing more than continued treatment for hypertension that was previously known to exist.  The records do not provide any evidence that the Veteran's hypertension is etiologically related to his active duty service or to any service-connected disability.  Additional evidence, consisting of records of post-service treatment, which do not indicate in any way that a disability is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Moreover, the Veteran's April 2010 contentions do not meet the definition of new and material evidence.

In his April 2010 notice of disagreement, the Veteran asserted that when glucose levels in the blood are increased, it becomes more difficult to circulate blood and requires the heart to work harder.  The Veteran concluded that high glucose levels cause high blood pressure and a fast heart rate, and that his hypertension was caused by his diabetes mellitus.  The Board recognizes that evidence submitted to reopen a claim is presumed to be credible solely for the purpose of determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, competency and credibility are two separate matters.  Here, the record does not demonstrate that the Veteran has the requisite knowledge, skills, experience, training, or education to render a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is not required to presume a statement is credible when an assertion is beyond the competence of the person who made it.  See King v. Brown, 5 Vet. App. 19, 21 (1993); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (holding that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108).

The Veteran also submitted an April 2010 statement indicating that he was placed on new heart medication in February 2010.  This evidence also merely demonstrates that the Veteran continues to receive treatment for his diagnosed hypertension, and does not provide evidence that the disability is service-connected.  Thus, it is not new and material.  Cox, 5 Vet. App. at 99.

Although all the evidence received since the September 2004 rating decision is new, in that it was not previously of record, it is not material, in that it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).
Accordingly, the claim of entitlement to service connection for hypertension may not be reopened.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the Veteran's claim for service connection for hypertension and the appeal is denied.


REMAND

Prior to adjudicating the Veteran's claim for a cardiovascular condition, the RO must obtain all outstanding medical records and provide the Veteran with a VA examination and opinion.  Throughout the record, the Veteran has asserted that he has a cardiovascular condition, which is due to his service-connected diabetes mellitus.

As an initial matter, the record reflects that the Veteran served in Vietnam from August 1966 to August 1967; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Moreover, while the Veteran's claim was in appellate status, effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2014).

In April 2011, as part of the Nehmer review, VA obtained an opinion based on a review of the medical evidence of record in connection with the Veteran's claim for a cardiovascular condition; no concurrent VA examination was conducted.  The April 2011 VA opinion found it was less likely as not that the Veteran has ever been diagnosed with ischemic heart disease because "multiple tests have failed to reveal signs of clinically significant cardiac ischemic disease."

Although no cardiovascular conditions, to include ischemic heart disease, have ever been diagnosed, VA and private medical records indicate that the Veteran has heart difficulties which put him at high risk for developing ischemic heart disease.  As the Veteran is presumed exposed to herbicides, and because VA regulations have determined that ischemic heart disease is presumptively associated with herbicide exposure, the Board finds a new VA examination and opinion is required to determine if the Veteran currently has ischemic heart disease.  The VA examiner must also determine whether any other cardiovascular conditions are present and, if so, must assess whether any diagnosed disability is related to the Veteran's active duty service or any service-connected disability.

Prior to the VA examination, the RO must contact the Veteran and afford him the opportunity to identify any private medical providers whom he has seen for any cardiovascular conditions, and the RO must attempt to obtain those records.  See 38 C.F.R. § 3.159(c).  Further, as the most recent VA medical records are dated March 2011, updated VA treatment records must also be obtained.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must also be afforded the appropriate VA cardiovascular examination to determine whether any currently or previously diagnosed cardiovascular condition, to include ischemic heart disease, is related to his military service.  The VA examiner must follow the specific and detailed instructions below.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies as deemed necessary by the VA examiner must be accomplished, to include an electrocardiogram and an echocardiographic stress test.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

In rendering a diagnosis and/or in providing the requested opinions, the examiner must specifically pay close attention to:

(a)  Private medical records (dated September 2002, September 2003, and November 2003) and VA medical records (dated November 2007, April 2008, December 2008, March 2009, June 2009, and January 2010) documenting some level of tachycardia;

(b)  October 2002 private radiology results documenting early atherosclerosis of the aorta;

(c)  the May 2004 VA examination report revealing a first-degree atrioventricular block;

(d)  May and June 2008 VA treatment records finding evidence of a reversible defect in the interior wall of the Veteran's heart, suggestive of ischemia; and

(e)  the Veteran's contentions in his April 2010 notice of disagreement that medical literature shows tachycardia is one of the effects of diabetes mellitus.

If ischemic heart disease is diagnosed, no medical opinion regarding its etiology is required.  However, if any other cardiovascular condition is diagnosed, the examiner must provide an opinion regarding its etiology.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  whether it is at least as likely as not (a 50 percent probability or more) that any currently or previously diagnosed cardiovascular condition is related to the Veteran's active duty service, to include as due to exposure to herbicides; and

(b)  whether it is at least as likely as not (a 50 percent probability or more) that any currently or previously diagnosed cardiovascular condition is due to or aggravated by any service-connected disability, to include diabetes mellitus.

A complete rationale for all opinions must be provided and the examiner must include a discussion of the specific evidence on which the opinion is based, to include, if relevant, the medical evidence referenced above.

If the VA examiner is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by:  a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that any notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.




No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


